Case
Case 2:17-cv-02821-JCM-BNW
     2:17-cv-02821-JCM-BNW Document
                           Document 73
                                    70 Filed
                                       Filed 09/14/20
                                             09/10/20 Page
                                                      Page 1
                                                           1 of
                                                             of 3
                                                                3




Plaintiff's motion is GRANTED. IT IS ORDERED that plaintiff shall have 14 days from
today's date to file a reply in support of his motion for summary judgment. IT IS
FURTHER ORDERED that the Clerk of Court is directed to send plaintiff a copy of ECF
No. 68 and ECF No. 69.


IT IS SO ORDERED

DATED: 5:11 pm, September 14, 2020



_________________________________
BRENDA WEKSLER
UNITED STATES MAGISTRATE JUDGE
Case
Case 2:17-cv-02821-JCM-BNW
     2:17-cv-02821-JCM-BNW Document
                           Document 73
                                    70 Filed
                                       Filed 09/14/20
                                             09/10/20 Page
                                                      Page 2
                                                           2 of
                                                             of 3
                                                                3
Case
Case 2:17-cv-02821-JCM-BNW
     2:17-cv-02821-JCM-BNW Document
                           Document 73
                                    70 Filed
                                       Filed 09/14/20
                                             09/10/20 Page
                                                      Page 3
                                                           3 of
                                                             of 3
                                                                3
